Citation Nr: 0612516	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an above-the-knee right leg amputation 
performed at a Department of Veterans Affairs facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in connection with treatment 
leading up to an April 2000 right above-the-knee amputation 
performed at a VA Medical Center, nor is it shown that the 
veteran's right above-the-knee amputation resulted from an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right 
above-the-knee amputation, claimed as a result of treatment 
at a Department of Veterans Affairs Medical Center in April 
2000, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of an October 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also requested to submit any evidence in his 
possession that pertained to the claim.  He was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the compensation benefits.  However, 
despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the RO denied the claim on 
appeal prior to issuance of VCAA notice.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the October 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
records and medical opinions.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Factual Background

In January 2000, the veteran, who was non-ambulatory due to 
spinal muscular atrophy and had previously been treated for 
peripheral vascular disease and coronary artery disease, 
sought treatment after twisting his right ankle and stumping 
his right toe.  He reported that his right foot felt cool and 
that the pain was relieved by elevating the right leg.  The 
examiner reported that the veteran's pain was likely 
secondary to the trauma and not a progression of his 
peripheral vascular disease and that the condition was not 
limb threatening.  

On February 2, 2000, a peripheral vascular disease evaluation 
found that the veteran's right foot, which was cooler than 
the left, was pale and mottled.  The examiner reported that 
the veteran might benefit from a left to right crossover 
graft, but that he would need to see the results of the 
veteran's impending cardiac work up for chest pain before the 
decision could be made for the bypass.

Subsequently, after the veteran underwent a cardiac 
catherization, which revealed a 60 percent occlusion of the 
left main artery and non-occlusive disease of 20-40 percent 
in the right coronary artery, it was determined that the 
veteran was not a surgical candidate for a coronary artery 
bypass graft and that such procedure should be deferred until 
he underwent his right lower extremity revascularization and 
he quit smoking.

On March 7, 2000, the veteran was hospitalized for a right 
fem-fem graft revascularization which revealed that his 
superficial femoral artery was occluded.  Subsequent attempts 
at thrombectomy were unsuccessful, but it was felt that 
improving his inflow would be sufficient to relieve his pain.  
On March 8, 2000, one day subsequent to his left to right 
fem-fem graft, the examiner indicated that the veteran 
displayed much edema.  The veteran's March 10, 2000 discharge 
summary reveals that the veteran's surgical incisions were 
healing nicely and that the cellulitis of the right foot was 
improved.  However, the examiner reported that the veteran 
still had small areas of necrosis at the tips of his toes, 
which was initially controlled with IV antibiotics.  He was 
also sent home on an oral antibiotic course.  

In a March 15, 2000 peripheral vascular surgery follow-up 
visit, the examiner indicated that the veteran had dry 
gangrene of the fifth toe and multiple right lower extremity 
ulcers.

The veteran was again hospitalized from March 29, 2000 to 
March 31, 2000 for further evaluation and management of his 
peripheral vascular disease.  The veteran's discharge summary 
reflects that on admission to the hospital, the veteran 
indicated that although the numbness and tingling in his 
lower extremity had decreased somewhat, the ulcers over the 
lateral aspect of the foot and the tip of his right fifth toe 
were unchanged.  He also complained of worsening pain in the 
area.  On physical examination, the right foot displayed 
evidence of right edema and it was tender to the touch.  
Three ulcers were noted on the veteran's right foot, 
including on the right fifth toe, which also appeared 
gangrenous without any evidence of purulent discharge or 
odor.  His hospital discharge summary further reflects his 
vascular surgery physicians, after a MRI and MRA, determined 
that the veteran clearly needed a right fifth toe amputation, 
as well as a vascularization.  
However, they were concerned about his underlying coronary 
artery disease and anginal symptoms and a cardiology consult 
was obtained.  The record demonstrates that on March 29, Dr. 
G. indicated that the veteran needed to undergo a 
cardiovascular work up and that in order for the veteran's 
ulcers and toe amputation to heal, he needed to undergo a 
coronary artery bypass graft prior to any vascular 
intervention.  However, the veteran's cardiology physicians 
indicated that because the veteran had tolerated his left-to 
right fem-fem bypass surgery under general anesthesia, it was 
felt that the 60 percent left main disease was not 
hemodynamically significant and that, as such, the veteran 
was felt not to require a coronary artery bypass graft prior 
to a lower extremity revascularization and amputation.  The 
veteran was ultimately discharged to home in fair condition 
with the plan to return to the Peripheral Vascular Surgery 
service in one week.

On April 12, 2000, the veteran returned to the peripheral 
vascular surgery service complaining of increased pain and 
swelling in this right foot and a decreased ability to move 
his toes.  He also indicated that he noticed that his right 
foot turned gray occasionally.  Dr. G. reported that the 
veteran would require either a fem-distal bypass or an above 
the knee amputation on the right side.  He further stated 
that he was uncertain if the veteran would tolerate a fem-
distal bypass partly because of his heart disease.  

On April 20, 2000, the veteran underwent a preoperative 
admission screening for a right above-the-knee amputation.  

On April 24, 2000, the veteran underwent a right above-the-
knee amputation.  The examiner, in the operative report, 
indicated that the veteran had "ischemic ulcerations in the 
right foot which were not healing.  The patient is wheelchair 
bound, and because of the persistent ischemic changes and 
symptoms...he was brought [to the OR] for an above knee 
amputation."

Legal Criteria

38 U.S.C.A. § 1151 was amended effective October 1, 1997.  
See Pub. L. No. 104-204, §§ 421, 422(a), 110 Stat. 2926 
(1996).  The purpose of this amendment was, in effect, to set 
aside the decision of the United States Supreme Court in 
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 2d 
462 (1994) (1994), in which the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2)(2005).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1)(2005).  Second, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or treatment administered.  See 38 
C.F.R. § 3.358(c)(3)(2005).

Analysis

At the outset, the Board observes that the veteran filed his 
§ 1151 claim in February 2001.  Accordingly, the post October 
1, 1997 version of the statute must be applied.  See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151.  He specifically contends that 
between January 2000 and April 2000, his VA cardiovascular 
and peripheral vascular physicians bickered over the course 
of treatment for his cardiovascular disease and peripheral 
vascular disease.  According to the veteran, the delay in 
treatment caused gangrene to develop in his right leg, which 
necessitated an above-the-knee amputation.  He also contends 
that he felt that the cardiovascular intervention should have 
preceded the treatment for his right foot.  As stated above, 
a valid claim under 38 U.S.C.A. § 1151 must establish the 
presence of an additional disability, which is determined by 
the veteran's physical condition immediately prior to the 
injury versus the subsequent physical condition resulting 
from the injury.  The Board finds that such additional 
disability is demonstrated in the record.  The record 
establishes that prior to his April 24, 2000 right above-the-
knee amputation at the VA Medical Center, the veteran had 
sought treatment for peripheral vascular disease in the right 
lower extremity.  Specifically, his right big toe was being 
treated for necrosis and gangrene and his right foot was 
being treated for ulcers.

However, the Board finds that the evidence of record does not 
demonstrate that the veteran's right above-the-knee 
amputation was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part, as a result of VA examiners treatment of his 
peripheral vascular and cardiovascular disabilities.  
Significantly, in January 2002, Dr. C., the Chief of Vascular 
Surgery, after a review of the veteran's claims file stated 
that he did not believe that the above-the-knee amputation 
could be attributed to negligence on the part of the VA or 
its providers.  According to the physician, although the 
veteran complained that delays occurred because of bickering 
between physicians, the documentation of record "clearly 
demonstrated that this was not the case."  He further stated 
that at the time of the veteran's amputation, the indications 
for the procedure listed on the operative report (i.e, that 
the wheel-chair bound veteran had persistent ischemic 
ulcerations in the right foot that were not healing) were 
clear and were accepted as a standard of care.  Additionally, 
Dr. C. stated that the surgery necessary to prevent the 
amputation would have been a long procedure with moderately 
high operative risk and that such types of procedures were 
rarely performed on patients who were not able to walk, such 
as the veteran.  He also opined that under his care, 
patients, such as the veteran, should not be subjected to the 
risks of limb salvage surgery, and were better suited for 
primary amputation.  Further, in March 2005, another VA 
physician, Dr. B., after a review of the veteran's claims 
file, concurred with Dr. C.'s January 2002 opinion.  She 
additionally noted that the veteran's amputation was done 
because he was a high risk surgical candidate and not due to 
delay resulting in the need for an emergent amputation cased 
by infection due to delay in definitive treatment.

Also, in an October 2002 letter, Dr. G., the veteran's 
treating vascular surgeon, reported that surgery proposed in 
early 2000 was quite extensive and that the veteran was not a 
candidate unless he had been cleared by cardiology.  
According to Dr. G, the cardiac team did not feel that the 
veteran was a candidate for cardiac revascularization and 
that because of the condition of the veteran's coronary 
arteries, they were unable to perform a revascularization of 
his leg.  Dr. G. indicated that the ultimate outcome was that 
the veteran lost his leg to gangrene.

Moreover, the Board finds that the treatment of the veteran's 
peripheral vascular disease (here through the right above-
the-knee amputation) prior to treatment for his cardiac 
condition was a reasonably foreseeable event.  In this 
regard, a careful review of the numerous treatment records 
reflect that both his peripheral vascular surgery and 
cardiology physicians greatly discussed which intervention 
the veteran's health would better tolerate first.  For 
example, in February 2000, physicians indicated that the 
veteran was not a surgical candidate for a coronary artery 
bypass graft and that such procedure should be deferred until 
he underwent his right lower extremity revascularization and 
he quit smoking.  Additionally,
in a March 2000 hospital discharge summary, the reporting 
physician indicated that the Vascular Surgery Service felt 
that the veteran "clearly needed a right fifth toe 
amputation as well as a revascularization procedure and that 
they were concerned about the [veteran's] underlying coronary 
artery disease and anginal symptoms...and after a Cardiology 
consultation, the [veteran] was felt to not to require a 
coronary artery bypass graft prior to lower extremity 
revascularization and amputation."  Moreover, in an April 
2000 treatment record, the examiner reported that the veteran 
presented at a combined cardiac/cardiovascular conference and 
that the "the overall opinion was the risk of cardiac 
surgery was high for both mortality and morbidities and it 
would not improve the overall prognosis....His immediate 
problem is peripheral vascular and that should be taken care 
of, with the understanding that further cardiac intervention 
is not going to alter the risk."  Therefore, the Board 
concludes that the evidence of record demonstrates that it 
was reasonably foreseeable that the veteran would undergo 
treatment for his peripheral vascular disease prior to his 
treatment for his coronary artery disease.

The Board also finds that the veteran's amputation was also a 
reasonably foreseeable event.  Treatment records prior to 
April 12, 2000 reflect that only the veteran's right big toe 
was contemplated being amputated.  However, on April 12, 
2000, almost two weeks prior to his above the knee 
amputation, Dr. G., the veteran's treating Peripheral 
Vascular Surgery physician, indicated that the veteran would 
"require either fem distal or AKA (above the knee 
amputation) on the right side.... [and that he was] uncertain 
if the patient [would] be able to tolerate fem-distal with 
coronary artery disease."  Therefore, the Board concludes 
that the evidence of record demonstrates that it was 
reasonably foreseeable the veteran would undergo an above-
the-knee amputation.

In conclusion, although the veteran asserts that he was 
improperly treated at a VA treatment facility, he is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
concludes the criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 have not been satisfied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for an above-the-knee right leg 
amputation is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


